In an action to recover damages for personal injuries resulting from the fall of a freight elevator owned by defendant 166 Carleton Ave. Corporation and maintained by defendant Armor Elevator Company, Inc., under a service contract which provided, inter alla, that the owner agree to “ indemnify and save the [service] company harmless against any * * * bodily injury, or death even though the same was due to the negligence of the company,” defendant Carleton Ave. Corpora*989tian appeals: (1) from so much of a judgment of ithe Supreme Court, Nassau County, dated April 29, 1959, as is against said defendant, such judgment having been entered on a jury’s verdict in favor of plaintiff John Leddy against both defendants; and (2) from so much of said judgment, entered on the decision of the court, as is in favor of defendant Armor Elevator Company, Inc., on its cross complaint against said defendant Carleton Ave. Corporation. Judgment insofar as appealed from affirmed, with costs. No opinion. Beldoek, Acting P. J., Ughatta, Christ, Pette and Brennan, JJ., concur.